Citation Nr: 0119840	
Decision Date: 07/17/01    Archive Date: 08/07/01

DOCKET NO.  00-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the claimant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.  


REPRESENTATION

Claimant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The claimant and the claimant's daughter


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1965.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 administrative 
decision of the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO), which denied the claimant's claim of 
entitlement to recognition as the surviving spouse of the 
veteran for VA purposes.  The claimant and her daughter 
testified before a hearing officer at a hearing at the RO in 
August 2000.  


FINDINGS OF FACT

1. The veteran and the claimant were married in January 1968.  

2.  The veteran and the claimant were divorced in February 
1970.

3.  The claimant and the veteran had children in 1972 and 
1977.

4.  The veteran died in January 1980.  

5.  The record reflects that the claimant and the veteran 
lived together and held themselves out to the community as 
husband and wife for several years prior to his death.

6.  The claimant's common-law marriage to the veteran is 
invalid under Puerto Rico law; however, her marriage is 
deemed to be valid for purposes of entitlement to VA benefits 
under applicable law and regulations.


CONCLUSION OF LAW

The requirements for recognition of the claimant as the 
veteran's surviving spouse for VA purposes have been met.  38 
U.S.C.A. §§ 101, 103 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether the claimant may be 
recognized as the veteran's surviving spouse for VA purposes, 
the Board observes that the VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
There remains no issue as to the substantial completeness of 
the claimant's claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
claimant was advised by the statement of the case and the 
supplemental statement of the case of the evidence that would 
be necessary for her to substantiate her claim.  The claimant 
appeared at a hearing before a VA hearing officer.  The 
hearing transcript is of record.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.  

The claimant contends that she should be recognized as the 
veteran's surviving spouse for VA purposes because even 
though she and the veteran were not officially remarried by 
ceremony following their 1970 divorce, they lived together 
and held themselves out to the community as husband and wife.  
Specifically, she stated that she and the veteran began to 
live together again in June 1970, had two children during 
their common law marriage, and lived together as husband and 
wife until his death.  Thus, it appears that the claimant is 
seeking entitlement to the benefits based a "deemed valid" 
marriage under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52.  
See Sandoval v. Brown, 7 Vet. App. 7 (1994) and Colon v. 
Brown, 9 Vet. App. 104 (1996).  

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage or the law of the place where the parties 
resided when the rights to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).  "Surviving spouse" means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(c).

The validity of a marriage is determined based upon the law 
of the jurisdiction where the parties resided at the time of 
the marriage or when the rights to benefits accrued.  38 
C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  
A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(a).  In jurisdictions where marriages other than by 
ceremony are recognized, the marriage may be established by 
the affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as a 
result of the relationship.  38 C.F.R. § 3.205(a)(6).  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived. Id.

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage.  38 C.F.R. § 
3.205(c).

The aforementioned regulation, 38 C.F.R. § 3.52, provides 
criteria for establishing a valid marriage for VA purposes in 
cases where the marriage is not valid under state law.  
Specifically, where an attempted marriage of a claimant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid for VA purposes 
if: (a) the marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a child was 
born of the purported marriage or was born to them before 
such marriage, and (b) the claimant entered into the marriage 
without knowledge of the impediment, and (c) the claimant 
cohabited with the veteran continuously from the date of 
marriage to the date of his or her death as outlined in [38 
C.F.R.] § 3.53, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52. 

38 C.F.R. § 3.53 provides that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the veteran except where the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  The 
statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information. 38 C.F.R. § 3.53(b).  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, businesses, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered has having been broken. Id.

A February 1968 marriage certificate states that the veteran 
and the claimant were legally married on January 30, 1968 in 
the Commonwealth of Puerto Rico.  A February 1970 
Commonwealth of Puerto Rico divorce decree indicates that the 
claimant was granted a divorce from the veteran based upon 
the veteran's spousal abuse.  

Notwithstanding the above, there is a substantial body of 
evidence that supports the claimant contention that she and 
the veteran continuously lived together for several years 
before his death and that they held themselves out to the 
public as man and wife.  Birth certificates dated in February 
1972 and January 1977 reflect that the claimant and the 
veteran had two children together subsequent to the divorce; 
various VA financial records reflect that the veteran and the 
claimant had the same address; and, several friends and both 
of the children of the veteran and the claimant either 
testified on appeal and/or signed statements corroborating 
the claimant's claim that she and the veteran held themselves 
out to the public as man and wife for many years prior to the 
veteran's death in January 1980.  There is no evidence that 
she married another man after their February 1970 divorce.  

Evidence against the claim includes the veteran's death 
certificate which indicated that the veteran was divorced and 
listed the claimant as the divorced spouse.  

In a September 1998 Deemed Valid Development Questionnaire, 
the claimant advanced that: she and the veteran begun their 
relationship on January 30, 1968; they were legally married 
to each other; they had lived together continuously from the 
date of their wedding until the veteran's death; they held 
themselves out to the community as husband and wife; she 
never knew that she had been divorced from the veteran as she 
did not think the divorce decree had been granted; and she 
had been initially informed of her divorce from the veteran 
by the VA.  Additionally, the claimant maintained on appeal 
that she and the veteran considered themselves man and wife 
for many years before his death in that their union was never 
officially terminated in the eyes of their Church.  Further, 
she stated that at no time prior to his death was she aware 
that Puerto Rico did not recognize common-law marriage, and 
that at no time prior to his death was she aware of any legal 
impediment to their marriage.

Hence, their first marriage of 1968-1970 does not provide a 
basis of entitlement to the benefits sought.  Further, 
although there is proof of a common-law marriage by 
cohabitation and reputation in their community, these types 
of marital unions are not recognized in the Puerto Rico, and 
the claimant does not dispute this.

However, the analysis of this claim does not end here.  As 
stated above, the claimant essentially contends that she 
should be recognized as the veteran's surviving spouse for VA 
purposes under the above-cited law and regulations governing 
"deemed valid" marriages.  As to the facts in this case, the 
Board finds that the claimant's marriage in common law to the 
veteran is valid under this regulation.  A clear 
preponderance of the evidence shows that they entered into 
cohabitation in June 1970, held themselves out to the public 
as man and wife for many years, that they lived together as 
such for several years prior to the veteran's death, and that 
they had two children together.  Further, it is apparent from 
the claimant's statements of record that she had no knowledge 
of a legal impediment to a valid marriage to the veteran.  
Cf. Colon, 9 Vet. App. 104 (1996); Sandoval, 7 Vet. App. 7 
(1994).  Her statements and sworn testimony, combined with 
the corroborating statements and testimony of close friends 
and relatives, together with other documentary evidence now 
persuade the Board that the claimant and the veteran 
cohabited as husband and wife for a number of years prior to 
his death, as required by 38 C.F.R. § 3.52(c).  While there 
is some evidence of record against the claim, namely the 
veteran's death certificate showing him to be divorced from 
the claimant, the clear preponderance of the other evidence 
in support of her claim on this point outweighs the relative 
probative value of this document.

For these reasons, the Board concludes that a "deemed valid" 
marriage has been established by the evidence of record and 
therefore, the claimant has established status as a surviving 
spouse, for the benefits sought on appeal.  Accordingly, the 
Board concludes that the claimant meets the legal criteria 
for recognition as the surviving spouse of the veteran for VA 
purposes.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for VA purposes is granted.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 

